Citation Nr: 0104916	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether there was clear and unmistakable error in Regional 
Office decisions which failed to assign a total disability 
rating for service-connected disability prior to December 1, 
1989.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Nashville, 
Tennessee.

This matter was previously before the Board in November 1998, 
at which time it was remanded so that the veteran could be 
scheduled for a hearing before a traveling Member of the 
Board.


REMAND

Pursuant to the Board's November 1998 remand, the veteran was 
scheduled for a hearing before a traveling Member of the 
Board at the Nashville RO in March 1999.  However, the 
veteran canceled his request for this hearing.

In a statement in support of claim received in August 1999, 
the veteran requested a hearing before the Board in 
Washington, D.C.  The veteran was scheduled for such a 
hearing to be held on October 19, 2000.  However, in a letter 
dated October 13, 2000, the veteran, through his 
representative, canceled this hearing and requested a 
videoconference hearing at the Nashville RO.

In light of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
videoconference hearing at the Nashville 
RO.  A copy of the notice to the veteran 
of the scheduling of such a hearing 
should be placed in the record.  Such 
notice should be furnished the veteran no 
less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(1999).

After the veteran has been accorded an opportunity to present 
testimony at a videoconference hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The purpose of this remand is to comply with due 
process considerations, and the Board intimates no opinion as 
to the outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

